At the time my dissent on original hearing was entered it was my understanding that the reversal of this cause would be ordered solely on the ground of the insufficiency of the evidence *Page 671 
to sustain the two amounts recovered as damages, that is, $500 and $1,500, respectively; for that reason no reference was made to the theory upon which appellee's cause of action was grounded, nor to the admissibility of the testimony offered in sustaining it.
I now dissent from the judgment overruling the appellee's motion for rehearing, believing, as before, not only that the evidence was sufficient to sustain the recoveries had, but that the trial court submitted the cause upon a correct theory of the law, and that both Amanda Whitfield and B. L. Johnson, Jr., were shown to be competent to give the testimony they did concerning the value of the gin plant.